 602321 NLRB No. 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1319 NLRB 215.2In the certification in support of the petition, by William A.Behan, director of labor relations and labor counsel for the Respond-
ent, he states that he has ``personally discussed this matter with a
representative of Region 3 and [has] been advised that Region 3 has
no objection to this petition.''3Attached to the certification is a letter from the Respondent toDennis Ponczkowski, president of the Rochester Pressmen's Union
No. 36, dated September 23, 1993, withdrawing recognition from the
Union ``as a representative of the employees in the bargaining unit,
effective immediately.''4Missouri Portland Cement Co., 291 NLRB 1043, 1044 (1988).Gannett Rochester Newspapers, a Division of Gan-nett Co., Inc. and Newspaper Guild of Roch-ester, Local 17 and Rochester NewspaperPressmen's Union No. 36. Cases 3±CA±16218and 3±CA±16403June 28, 1996SUPPLEMENTAL DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDFOXOn September 29, 1995, a three-member panel ofthe National Labor Relations Board issued a Decision
and Order in the above-entitled proceeding1finding,inter alia, that the Respondent violated Section 8(a)(5)
and (1) of the National Labor Relations Act by unilat-
erally promulgating and implementing a policy, an-
nounced in a memorandum on March 8, 1991, regard-
ing compensation for worktime lost due to weather
conditions, and applying this policy to the bargaining
unit represented by Rochester Newspaper Pressmen's
Union No. 36, without giving the Union prior notice
and an opportunity to bargain.On November 9, 1995, the Respondent filed a Peti-tion to Revise Amended Remedy, Order, and Notice to
Employees. The Respondent also filed a certification in
support of the petition. Neither the Rochester News-
paper Pressmen's Union No. 36, nor the General
Counsel has filed a response to the petition.2The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The certification states that the Respondent with-drew recognition from the Pressmen's Union No. 36
on September 23, 1993, based on objective evidence
that a majority of the employees in the bargaining unit
no longer wished to be represented by that Union.3The certification states that the Union did not oppose
the withdrawal of recognition and that since September
23, 1993, the pressroom employees have not been rep-
resented by any union.The Respondent's petition asks that the following bedeleted from the Decision and Order: (1) the language
in the amended remedy stating that the Board would
order the Respondent to bargain with the Pressmen's
Union regarding the above-described policy; (2) para-
graph 1(b) of the Order which requires that the Re-spondent cease and desist from promulgating and im-plementing a policy regarding compensation for
worktime lost due to weather conditions for the unit
represented by the Pressmen's Union, without giving
the Union prior notice and an opportunity to bargain;
(3) paragraph 2(b) of the Order requiring that the Re-
spondent rescind the policy as to the unit represented
by the Pressmen's Union; and (4) paragraph 2(d) of
the Order requiring the Respondent, on request, to bar-
gain with the Pressmen's Union regarding the policy.
Finally, the Respondent requests that the language in
the notice which corresponds to the Order's paragraphs
1(b) and 2(b) and (d) be deleted.As neither the Charging Party, Rochester NewspaperPressmen's Union No. 36, nor the General Counsel has
filed a response to the Respondent's petition and cer-
tification, we accept as true the Respondent's assertion,
in the certification, that it withdrew recognition from
the Pressmen's Union on September 23, 1993, and that
that Union did not oppose the withdrawal of recogni-
tion.As the Union no longer represents the bargainingunit, we find that some modification of the remedial
requirements of the Order is warranted. First, para-
graph 1(b) requires the Respondent to cease and desist
from unilaterally promulgating and implementing a
policy regarding compensation for worktime lost due
to weather conditions for the bargaining unit rep-
resented by Rochester Newspaper Pressmen's Union
No. 36 without giving that Union prior notice and an
opportunity to bargain. Further, paragraph 2(d) of the
Order requires the Respondent to bargain with that
Union. In the circumstances now existing, these provi-
sions in effect require the Respondent to cease and de-
sist from failing to bargain with a labor organization
that no longer represents the bargaining unit employ-
ees, and affirmatively to bargain with that labor orga-
nization. We therefore find that it does not effectuate
the policies of the Act to continue to require the Re-
spondent to bargain with the Rochester Newspaper
Pressmen's Union No. 36. Nevertheless, we have a re-
sponsibility to vindicate the public's interests by dis-
couraging and prohibiting unfair labor practices.4Asnoted above, we found that the Respondent violated
Section 8(a)(5) and (1) by unilaterally promulgating
and implementing the policy in issue without bargain-
ing with the bargaining unit's representative. Accord-
ingly, we shall modify our Order by deleting specific
references to the Pressmen's Union and order the Re-
spondent to bargain regarding compensation for
worktime lost due to weather conditions with any labor
organization that is the exclusive Section 9 representa-
tive of the bargaining unit employees.As the employees formerly represented by the Roch-ester Newspaper Pressmen's Union No. 36 are no 603GANNETT CO.5We shall also modify the judge's recommended Order in accord-ance with our decision in Indian Hills Care Center, 321 NLRB 144(1996).6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''longer represented by a labor organization, the Re-spondent is now free to institute unilaterally changes in
terms and conditions of employment for these employ-
ees. We will therefore remove the provision of the
Order requiring the Respondent to rescind the policy.
Nevertheless, the Respondent unilaterally promulgated
and implemented the policy without giving the
Pressmen's Union prior notice and an opportunity to
bargain at a time when that Union was the exclusive
collective-bargaining representative of the bargaining
unit employees. Therefore, it is appropriate that the
Respondent be required to give written notification to
the former unit employees that this action was unlaw-
ful. Further, we will order the Respondent to restore
personal days to and make whole the former unit em-
ployees for losses suffered, pursuant to that policy,
through September 23, 1993Ðthe date the Respondent
lawfully withdrew recognition from the Pressmen's
Union. Backpay shall be computed in accordance with
Ogle Protection Service, 183 NLRB 682 (1970), enfd.444 F.2d 502 (6th Cir. 1971), with interest as pre-
scribed in New Horizons for the Retarded, 283 NLRB1173 (1987).Accordingly, we deny the Respondent's request todelete paragraph 1(b) of the Order of September 29,
1995, and the corresponding paragraph in the notice.
We shall, however, modify that Order and notice and
issue the Order set forth below in lieu of the one pre-
viously entered in this proceeding.5ORDERThe National Labor Relations Board orders that theRespondent, Gannett Rochester Newspapers, a Divi-
sion of Gannett Co., Inc., Rochester, New York, its of-
ficers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to bargain in good faith withthe Newspaper Guild of Rochester, Local 17, by fail-
ing and refusing to furnish it with requested informa-
tion which is relevant and necessary to the perform-
ance by the Guild of its obligation as exclusive collec-
tive-bargaining representative of the appropriate bar-
gaining unit.(b) Unilaterally promulgating and implementing apolicy regarding compensation for worktime lost due
to weather conditions without giving prior notice and
an opportunity to bargain to any union that is the ex-
clusive collective-bargaining representative of the Re-
spondent's employees in the bargaining unit which was
represented by the Rochester Newspaper Pressmen's
Union No. 36, on March 8, 1991.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Furnish the Newspaper Guild of Rochester,Local 17, as the exclusive representative of all employ-
ees in the appropriate unit with the following informa-
tion requested by the Guild: all written policies gov-
erning snow days and weather emergencies, including
all policies that existed before March 3, 1991, and all
those created subsequent to that date, covering all of
the departments in the Respondent's facility.(b) Give written notification to former members ofthe bargaining unit which was represented by Roch-
ester Newspaper Pressmen's Union No. 36, that its
promulgating and implementing the policy announced
in the March 8, 1991 memorandum (regarding com-
pensation for worktime lost due to weather conditions),
without giving prior notice and an opportunity to bar-
gain to that Union, was unlawful.(c) Restore to former members of the bargainingunit which was represented by the Pressmen's Union
any personal days taken, through September 23, 1993
(the date the Respondent lawfully withdrew recogni-
tion from the Pressmen's Union), to avoid a loss of
compensation caused by the unlawful policy an-
nounced in the March 8, 1991 memorandum, and also
make whole those former unit members who did not
take personal days, and who thereby suffered a loss of
compensation, in the manner set forth in the Board's
Supplemental Decision.(d) On request, bargain regarding the policy an-nounced in the Respondent's memorandum of March
8, 1991, with any union that is the exclusive collec-
tive-bargaining representative of its employees in the
unit represented, on March 8, 1991, by Rochester
Newspaper Pressmen's Union No. 36.(e) Within 14 days after service by the Region, postat its facility in Rochester, New York, copies of the at-
tached notice marked ``Appendix.''6Copies of the no-tice, on forms provided by the Regional Director for
Region 3, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. Further, the Respondent shall duplicate and
mail, at its own expense, a copy of the notice to all 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
former employess employed by the Respondent in thebargaining unit at any time since April 1, 1991, for
members of the Newspaper Guild of Rochester, Local
17 and since July 1, 1991, for former members of the
Rochester Newspaper Pressmen's Union No. 36. Fi-
nally, in the event that, during the pendency of these
proceedings, the Respondent has gone out of business
or closed the facility involved in these proceedings, the
Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps the Respondent has taken to com-
ply.ITISFURTHERORDERED
that the complaint is dis-missed insofar as it alleges violations of the Act not
specifically found.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail or refuse to bargain in good faithwith the Newspaper Guild of Rochester, Local 17, by
failing or refusing to furnish it with requested informa-
tion which is relevant and necessary to the perform-
ance of its obligations as the bargaining representative
of the appropriate bargaining unit.WEunlawfully, in regard to the former members ofthe bargaining unit represented by Rochester News-
paper Pressmen's Union No. 36, promulgated and im-
plemented the policy announced in the March 8, 1991
memorandum (regarding compensation for worktime
lost due to weather conditions) without giving prior
notice and an opportunity to bargain to that Union.WEWILLNOT
fail or refuse to bargain with anyunion that is the exclusive collective-bargaining rep-
resentative of our employees, in the bargaining unit
represented by the Rochester Newspaper Pressmen's
Union No. 36 on March 8, 1991, by unilaterally pro-
mulgating and implementing a policy regarding com-
pensation for worktime lost due to weather conditions
without giving prior notice and an opportunity to bar-
gain to such union.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
furnish the Newspaper Guild of Rochester,Local 17, as the exclusive bargaining representative of
our employees in the appropriate unit, with the follow-
ing information which the Guild requested: all written
policies governing snow days and weather emer-
gencies, including all policies that existed before
March 3, 1991, and all those created subsequent to that
date, covering all of the departments in our Rochester,
New York facility.WEWILL
restore to former members of the bargain-ing unit which was represented by the Pressmen's
Union any personal days taken, through September 23,
1993 (the date the Respondent lawfully withdrew rec-
ognition from the Pressmen's Union), to avoid a loss
of compensation caused by the unlawful policy an-
nounced in the March 8, 1991 memorandum, and also
make whole those former unit members who did not
take personal days, and who thereby suffered a loss of
compensation.WEWILL
bargain, regarding the policy announced inthe Respondent's memorandum of March 8, 1991,
upon request, with any union that is the exclusive col-
lective-bargaining representative of Respondent's em-
ployees in the bargaining unit represented by the Roch-
ester Newspaper Pressmen's Union No. 36 on March
8, 1991.GANNETTROCHESTERNEWSPAPERS, ADIVISIONOF
GANNETTCO., INC.